ORDER

PER CURIAM
Cheri Boyd (“Plaintiff’) filed a petition for' property damage due to a temporary nuisance against defendants William and Marianne Austin, Peter and Kathy Anderson, Zachary Vernon, William and Rita Jackson, Kenneth Froud, Ashley Bo-lin, John P. Gills, Kristine M. Gills, Lisa and Scott Karnes, Lake Addle Property Owners, Inc., the Secretary of Housing and Urban Development, and Chase Home Finance, LLC1 (collectively, “Defendants”). Defendants filed ! a motion for summary judgment and the trial court granted their motion, entering summary judgment in favor .of Defendants. Plaintiff appeals from that judgment. We have reviewed the briefs of the parties and the record on appeal arid find no error of law. No ■ jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).

. Chase Home Finance, LLC is no longer a party to this cause of action.